DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgments
Claims 1-30 are pending. 
Applicant provided information disclosure statement (IDS) on 10/18/2022. 
This is a final office action with respect to Applicant’s amendments filed 10/18/2022.

Response to Arguments
35 USC 101
Applicant's arguments filed 10/18/2022 with respect to 35 USC 101 have been fully considered but they are not persuasive. The rejection is maintained. 

Applicant argues on page 12

The Applicant submits that the subject matter of the presently amended claims is a technology that is rooted in computer technology. From a high-level, the presently amended claims provide a computer-based system for receiving vessel data, which is used to determine a risk assessment for a vessel. The Applicant submits that both the nature of vessel data, and the nature of the at least one machine-learning model are technical problems rooted in computer technology.

Examiner respectfully disagrees. 

The claims are not solving a technical problem but a business problem. The business problem of inspecting vessels. The problem of inspecting vessels has been seen way before the technological age. Paragraph 1-3 clearly states Global shipping poses many risks, including national security risks, risks related  to communicable diseases, supply chain disruptions, and variable costs (including  loading/unloading costs and insurance costs). Coast guard and naval resources are  limited because the regions they are responsible for monitoring and protecting are very  large, and not every vessel can be inspected. This is clearly a business problem of inspecting vessels which is not the same as a technical such as that seen in the court case of McRO. The patents in McRO were an improvement on 3-D animation wherein the prior art comprised that "for each keyframe, the artist would look at the screen and, relying on her judgment, manipulate the character model until it looked right — a visual and subjective process." Thus, the patents in McRO aimed to automate a 3-D animator's tasks, specifically, determining when to set keyframes and setting those keyframes.





Applicant argues on page 12 

The Applicant submits that the human mind cannot perform "receiving, at a processor, vessel data from at least one source, the vessel data comprising vessel tracking data received from a vessel tracking device associated with the vessel, the at least one source comprising at least one vessel tracking system".

Applicant respectfully disagrees. 

A human can receive vessel data from a source, this does not require a computer. The additional elements here are the vessel tracking device and vessel tracking system. These are additional elements and are not part of step 2A prong 1 where an abstract idea is identified. The tracking device and system (i.e. computer environment) are invoked as a tool to implement instructions of the abstract idea and it merely limits the abstract idea in a field of use/particular technology which does not provide practical application/significantly more to the abstract idea (MPEP 2106.05 (f) & (h)).

Applicant argues on page 20 

Even if certain of the limitations of claims 1 and 16 can be considered to recite an abstract idea (which Applicant does not concede), it is respectfully submitted that such limitations are clearly and unambiguously integrated into a practical application. This integration into a practical application is because of the improvement in the functioning of a computer. The Applicant first submits that the disclosure of the present publication contains significant and sufficient details such that someone of ordinary skill in the art could and would recognize the claimed invention as providing an improvement in the functioning of a computer, i.e. improving the information provided by vessel tracking systems for users.

Examiner respectfully disagrees. 


The claims are not solving a technical problem but a business problem. The business problem of inspecting vessels. The problem of inspecting vessels has been seen way before the technological age. Paragraph 1-3 clearly states Global shipping poses many risks, including national security risks, risks related  to communicable diseases, supply chain disruptions, and variable costs (including  loading/unloading costs and insurance costs). Coast guard and naval resources are  limited because the regions they are responsible for monitoring and protecting are very  large, and not every vessel can be inspected. This is clearly a business problem of inspecting vessels which is not the same as a technical such as that seen in the court case of McRO. The patents in McRO were an improvement on 3-D animation wherein the prior art comprised that "for each keyframe, the artist would look at the screen and, relying on her judgment, manipulate the character model until it looked right — a visual and subjective process." Thus, the patents in McRO aimed to automate a 3-D animator's tasks, specifically, determining when to set keyframes and setting those keyframes.
In addition, the claims are not providing an improvement to a computer but merely automating a manual process of vessel inspection. 
Examples that the courts have indicated may not be sufficient to show an improvement in computer-functionality…Mere automation of manual processes, such as using a generic computer to process an application for financing a purchase, Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055, 123 USPQ2d 1100, 1108-09 (Fed. Cir. 2017) or speeding up a loan-application process by enabling borrowers to avoid physically going to or calling each lender and filling out a loan application, LendingTree, LLC v. Zillow, Inc., 656 Fed. App'x 991, 996-97 (Fed. Cir. 2016) (non-precedential);

Applicant argues on page 20 

Second, the presently amended claims recite systems and methods for processing vessel data using at least one machine learning model. The vessel data includes vessel tracking data received from a vessel tracking device associated with the vessel, where the vessel data is provided by at least one source including at least one vessel tracking system. Any abstract idea, or mental process would be integrated into such a practical application, i.e. a vessel tracking system because of the improvement it provides in capabilities, including the efficient determination of risk assessments of the vessels in the vessel data.

Examiner respectfully disagrees. 

The Applicant claims the improvement here is efficient determination of risk assessments. However this improvement is nested in the abstract idea grouping of a mental process. The process of determining is considered a mental process and making a determination more efficient is not a technical improvement but one that is part of the abstract idea. 
35 USC 103
Applicant’s arguments, filed 10/18/2022, with respect to 35 USC 103 have been fully considered and are persuasive.  The Examiner withdraws 35 USC 103 rejection. 













Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more than the judicial exception itself.
Regarding Step 1 of the Subject Matter Eligibility Test for Products and Processes (from 2019 Revised Patent Subject Matter Eligibility Guidance), claims 1-30 are directed to the statutory category of a method and system. 
Regarding step 2A-1, Claims 1-30 recite a Judicial Exception. Exemplary independent claim 1 and similarly claims 16 recite the limitations of 

determining a risk assessment associated with a vessel, the method comprising: 5- receiving…vessel data from at least one source; - comparing,…at least one parameter of the vessel data to at least one predetermined threshold, wherein the at least one predetermined threshold corresponds to at least one of: an upper parameter limit, a lower parameter limit, an upper quartile limit, or a lower quartile limit; generating…at least one vessel profile based on the vessel data, wherein each vessel profile provides indication of expected behavior events for one vessel and abnormal behavior events for one vessel; - determining… at least one abnormal behavior event of the vessel 10based on the at least one vessel profile, each event in the at least one abnormal behavior event having a time of occurrence; - determining… at least one frequency of occurrence of abnormal behavior events of the vessel based on the time of occurrence of each event; and - using at least one model to determine a risk assessment associated with the 15vessel based on the at least one frequency of occurrence of abnormal behavior events of the vessel.

These limitations, as drafted, are a process that, under its broadest reasonable interpretation cover concepts of collecting/receiving data as well as determining/analyzing/comparing data. The claim limitations fall under the abstract idea grouping of mental process (evaluation, judgment, and decision), because the limitations can be performed in the human mind, or by a human using a pen and paper. For example, but for the language of a processor, the claim language encompasses mere data manipulation steps. A user can simply receive vessel data and determine a risk assessment that includes determining anomalous behavior. A computer is not needed to perform the functions. In addition, determining a risk based on behavior was done before the technological age. 
The claims also deal with vessel management, mitigating risk, and communication of different vessels and devices. This clearly puts the claims in the abstract idea category of certain methods of organizing human activity (managing personal relationships or interactions between people and mitigating risk). It is clear the limitations recite these abstract idea groupings, but for the recitations of generic computer components. The mere nominal recitations of generic computer components does not take the limitations out of the mental process and certain methods of organizing human activity grouping. The claims are focused on the combination of these abstract idea processes. 

Regarding step 2A-2- This judicial exception is not integrated into a practical application, and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
The claim recites the additional elements of processor, system, and device. These components are recited at a high level of generality, and merely automate the steps. Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component.
The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer components or software. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.	
	Further, the claims do not provide for recite any improvements to the functioning of a computer, or to any other technology or technical field; applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; applying the judicial exception with, or by use of, a particular machine; effecting a transformation or reduction of a particular article to a different state or thing; or applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
	The dependent claims have the same deficiencies as their parent claims as being directed towards an abstract idea, as the dependent claims merely narrow the scope of their parent claims. For example, the dependent claims further describe the type of data such as enhanced data. In addition, the dependent claims further recite the kind of models such as a neural network.

Regarding step 2B the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because claim 1 recites
Processor, claims 1 also recited method, however method is not considered an additional element. 
Claim 16 recites system, processor, and memory. 
Claims 1 and 16 both recite vessel tracking device, vessel tracking system, machine learning model
When looking at these additional elements individually, the additional elements are purely functional and generic, the applicant specifications states a general purpose computer configurations as seen in para 68 and 321.   
When looking at the additional elements in combination, the computer components add nothing that is not already present when the steps are considered separately. See MPEP 2106.05

Looking at these limitations as an ordered combination and individually adds nothing additional that is sufficient to amount to significantly more than the recited abstract idea because they simply provide instructions to use generic computer components, recitations of generic computer structure to perform generic computer functions that are used to "apply" the recited abstract idea. Thus, the elements of the claims, considered both individually and as an ordered combination, are not sufficient to ensure that the claim as a whole amounts to significantly more than the abstract idea itself. Since there are no limitations in these claims that transform the exception into a patent eligible application such that these claims amount to significantly more than the exception itself, claims 1-30 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.










Conclusion
	Lucas (US20150371182A1) Discloses a computer-implemented method for managing a usage-based insurance policy for a cargo-handling conveyance is initiated with pre-registration of the cargo-handling conveyance by recording a unique cargo-handling conveyance identifier.

	Chung (20210295708) Discloses a vessel collision avoiding system and method based on Artificial Potential Field algorithm.

	Moore et al. (20200264268) Discloses a vessel monitoring service obtains transponder data of a vessel operating within a navigable area. In response to obtaining the transponder data of the vessel, the vessel monitoring service evaluates the transponder data and a plurality of travel segments recorded for a plurality of vessels to identify a travel segment to which the transponder data corresponds.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSTAFA IQBAL whose telephone number is (469)295-9241. The examiner can normally be reached Monday Thru Friday 9:30am-7:30 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 5712726724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUSTAFA IQBAL/Examiner, Art Unit 3683